Roberts, J.
The question in this case, is the liability of Upshur county to pay defendant in error an account, made out by him against the county, for supporting, nursing and clothing a “ transient person,” James Hughes, during a severe illness caused by his leg being broken. It is alleged “ that Hughes was indigent and unable to pay anything.” The transaction occurred in 1856, suit was brought in 1857, and defendant recovered a judgment for part of his account, seventy-four and 75-100 dollars.
The Act of the Legislature of March 16th, 1848, (Hart. Dig. Art. 309,) provides “that it shall be the duty of said Courts to provide for the support of indigent persons, resident in the county, who cannot support themselves.” Public charity is confined to indigents resident in the county, who are unable to support themselves. Its extension to transient persons who happen, for the time, to be out of means to pay, has heretofore been rendered unnecessary by the hospitality of our citizens towards afflicted strangers.
The court below erred in its judgment rendered in this case, and, though erring on the side of generous humanity, must be reversed, and the cause dismissed.
Reversed and dismissed.